COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.
2-09-386-CV
 
 
PILAR CHAVEZ D/B/A                                                                        APPELLANT
CHAVEZ CONSTRUCTION                                                                                   
 
V.
 
AMJAD MALIK                                                                                      APPELLEE
 
AND
 
AMJAD MALIK                                                                                   APPELLANT
 
V.
 
DANIEL LEAL D/B/A
LEAL                                                                    APPELLEE
CONSTRUCTION
 
                                                                                                                             
----------
 
FROM
THE 48TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM
OPINION[1] AND JUDGMENT
 
----------
 
We
have considered the parties’ AAgreed
Motion To Dismiss.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal of
appellant Pilar Chavez d/b/a Chavez Construction.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).  This case shall hereafter be
styled “Amjad Malik v. Daniel Leal d/b/a Leal Construction.”
Costs
of the appeal shall be paid by appellant Pilar Chavez d/b/a Chavez
Construction, for which let execution issue. 
See Tex. R. App. P. 42.1(d).

 
PER
CURIAM
PANEL:  MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DELIVERED:  September 16, 2010  




[1]See Tex. R. App. P. 47.4.